DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-29 all recite the limitation "the object detector according to claim 11".  There is insufficient antecedent basis for this limitation in the claim. Claim 11 is directed to a non-transitory computer readable medium. Claim 21 on the other hand is directed to an object detector. Therefore examiner believes applicant means claims 22-29 to depend on claim 21 rather than claim 11, and examination will proceed under this assumption, however correction is required to clarify appropriate dependency.
Claim Objections
Claims 8, 18 and 27 are objected to because of the following informalities:  “the shallow neural network comprises five by file convolutional filters” should likely read “the shallow neural network comprises five by five convolutional filters”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an “object detector that comprises an input, a shallow neural network and a region unit.. wherein the input is configured to…  and wherein the shallow neural network and the region unit are configured to…” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 20190145765 A1).

Regarding claims 1 and 11, Luo et al. disclose a method for driving-related object detection (autonomous vehicle that can perform various actions including driving, [0077]), the method comprises, and non-transitory computer readable medium for driving-related object 
detection by an object detector, the non-transitory computer readable medium 
stores instructions for: receiving an input image by an input of an object detector (image sensor, [0027], image, [0044]); and detecting, by an object detector, objects that appear in the input image (object detection via camera outputs, [0024], detect and classify objects, [0025], 

Luo et al. do not disclose the phrase “four wheel vehicle class”. 



Regarding claims 2 and 12, Luo et al. disclose the object detector and CRM of claims 1 and 11. Luo et al. further disclose it is trained to detect (i) four wheel vehicle having a size within the first size range and belongs to a four wheel vehicle class, and at least two out of (a) a car having a size within the second size range, (b) a truck having a size within the second size range, (c) a bus having a size within the second size range, and (d) a van having a size within the second size range (pedestrians, trucks, automobiles, and/or cyclists, [0028], “For example, the one or more objects associated with an eighteen wheel cargo truck can be associated with a range of positions, shapes, and orientations that are different from the range of positions, shapes, and orientations associated with a compact automobile”, [0034], “classify or categorize the one or more objects, can include buildings, roads, city streets, highways, sidewalks, bridges, overpasses, waterways, pedestrians, automobiles, trucks, and/or cyclists”, [0035], [0036], truck class, auto class, [0039], “The one or more objects can include one or more objects external to the vehicle including one or more pedestrians (e.g., one or more persons standing, sitting, walking, or running) and/or implements carried or in contact with the one or more pedestrians (e.g., an umbrella, a cane, a cart, and/or a stroller), one or more other vehicles (e.g., automobiles, trucks, buses, trolleys, motorcycles, airplanes, helicopters, boats, 

Regarding claims 3 and 13, Luo et al. disclose the object detector and CRM of claims 1 and 11. Luo et al. further disclose the receiving is preceded by training the object detector to detect (i) four wheel vehicle having a size within the first size range and belongs to a four wheel vehicle class, and at least two out of (a) a car having a size within the second size range, (b) a truck having a size within the second size range, (c) a bus having a size within the second size range, and (d) a van having a size within the second size range (size within the second size range (pedestrians, trucks, automobiles, and/or cyclists, [0028], “For example, the one or more objects associated with an eighteen wheel cargo truck can be associated with a range of positions, shapes, and orientations that are different from the range of positions, shapes, and orientations associated with a compact automobile”, [0034], “classify or categorize the one or more objects, can include buildings, roads, city streets, highways, sidewalks, bridges, overpasses, waterways, pedestrians, automobiles, trucks, and/or cyclists”, [0035], [0036], truck class, auto class, [0039], “The one or more objects can include one or more objects external to the vehicle including one or more pedestrians (e.g., one or more persons standing, sitting, walking, or running) and/or implements carried or in contact with the one or more pedestrians 

Regarding claims 9 and 19, Luo et al. disclose the object detector and CRM of claims 1 and 11. Luo et al. further disclose first size range and the second size range do not overlap (“The automobile class can be associated with one set of shape features (e.g., a low smooth profile) and size features (e.g., a size range of ten cubic meters to thirty cubic meters) and a truck class can be associated with a different set of shape features (e.g., a more rectangular profile) and size features (e.g., a size range of fifty to two hundred cubic meters)”, [0039]).

Claims 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 20190145765 A1) as applied to claims 1 and 11 above, further in view of Packwood et al. (US 20200258254 A1).

Regarding claims 4 and 14, Luo et al. disclose the object detector and CRM of claims 1 and 11. Luo et al. partly imply each one of the four wheel vehicle class, at least some of the multiple 

Packwood et al. teach each one of the four wheel vehicle class, at least some of the multiple four wheel vehicle subclasses, has a unique set of anchors (Object detection systems typically 
process an image using a set of detection anchors or detection receptors corresponding to different respective regions of the image, detection characteristics include estimated dimensions of a detected object, the regions associated with a set of detection anchors may be mutually overlapping or non-overlapping, and may have various scales and aspect ratios, set of detection anchors results in a detection mesh, which may be regular or irregular, depending on the locations and dimensions of the detection anchors, [0019], detection anchors 204 and 206 are both centered at a point 208 within the central square region 202, but have different aspect ratios, aspect ratios of the detection anchors are learned from a set of training data, for example using an unsupervised learning algorithm such as K-means clustering, [0021], received detection characteristics may include other data indicative of an estimated location and/or 

As Packwood et al. teach detection anchors are learned from a set of training data and key points associated with a particular type of object, Packwood et al. teach each object class has a unique set of anchors. The detection object being a four wheel vehicle class in particular is taught above by Luo et al.

Luo et al. and Packwood et al. are in the same art of detecting objects surrounding an autonomous vehicle (Luo et al., [0024]; Packwood et al., [0031]). The combination of Packwood et al. with Luo et al. enables the use of anchors. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the anchors of Packwood et al. with the invention of Luo et al. as this was known at the time of filing, the combination would have predictable results, and as Packwood et al. indicate “It is noted that the present method, in which the output of an object detection system is modified as a post-processing step, does not require any change to the operation of the object detection system.  In particular, no retraining of the object detection system is required to compensate for defects of the types discussed above”, indicating this technique could be easily incorporated to improve the surrounding environment detection in the existing methods of Luo et al..

Regarding claims 5 and 15, Luo et al. disclose the object detector and CRM of claims 1 and 11. Luo et al. partly imply each one of the four wheel vehicle class, two wheel vehicle and the 

Packwood et al. teach each one of the four wheel vehicle class, two wheel vehicle and the pedestrian has a unique set of anchors (Object detection systems typically process an image using a set of detection anchors or detection receptors corresponding to different respective regions of the image, detection characteristics include estimated dimensions of a detected object, the regions associated with a set of detection anchors may be mutually overlapping or non-overlapping, and may have various scales and aspect ratios, set of detection anchors results in a detection mesh, which may be regular or irregular, depending on the locations and dimensions of the detection anchors, [0019], detection anchors 204 and 206 are both centered at a point 208 within the central square region 202, but have different aspect ratios, aspect ratios of the detection anchors are learned from a set of training data, for example using an unsupervised learning algorithm such as K-means clustering, [0021], received detection characteristics may include other data indicative of an estimated location and/or estimated 

As Packwood et al. teach detection anchors are learned from a set of training data and key points associated with a particular type of object, Packwood et al. teach each object class has a unique set of anchors. The detection object being each one of the four wheel vehicle 
class, two wheel vehicle and the pedestrian in particular is taught above by Luo et al.

Luo et al. and Packwood et al. are in the same art of detecting objects surrounding an autonomous vehicle (Luo et al., [0024]; Packwood et al., [0031]). The combination of Packwood et al. with Luo et al. enables the use of anchors. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the anchors of Packwood et al. with the invention of Luo et al. as this was known at the time of filing, the combination would have predictable results, and as Packwood et al. indicate “It is noted that the present method, in which the output of an object detection system is modified as a post-processing step, does not require any change to the operation of the object detection system.  In particular, no retraining of the object detection system is required to compensate for defects of the types discussed above”, indicating this technique could be easily incorporated to improve the surrounding environment detection in the existing methods of Luo et al..


Claims 6, 7, 8, 16, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 20190145765 A1) as applied to claim 1 and 11 above, further in view of Chen et al. (IDS: US 20190304102 A1).

Regarding claims 6 and 16, Luo et al. disclose the object detector and CRM of claims 1 and 11. Luo et al. partly imply the object detector comprises a shallow neural network that is followed by a region unit (“In some embodiments, the one or more classification processes or classification techniques can be based at least in part on a neural network (e.g., deep neural network, convolutional neural network), gradient boosting, a support vector machine, a logistic regression classifier, a decision tree, ensemble model, Bayesian network, k-nearest neighbor model (KNN), and/or other type of model including linear models and/or non-linear models”, [0053], “The detector 406 shows a machine-learned model based on a neural network that has multiple layers and has been trained to receive the input representation and output the detection output 408 which can include one or more indications of the position, shape, and/or orientation of the one or more objects associated with the sensor data 402”, [0106], “FIG. 5 depicts an example of a neural network architecture according to example embodiments of the present disclosure.  The neural network architecture of FIG. 5 can be implemented on one or more devices or systems (e.g., the vehicle 104, the computing system 108, and/or the operations computing system 150, shown in FIG. 1; and/or the computing system 1202 and/or the machine-learning computing system 1230, shown in FIG. 12) to, for example, determine the position, shape, and orientation of the one or more objects.  As illustrated, FIG. 5 shows a network 500, a backbone network 502, and a header network 504”, [0107], “In this example, the network 500 (e.g., a convolutional neural network) can include a single-stage proposal-free network designed for dense non-axis aligned object detection can be used.  In some 

Chen et al. teach a shallow neural network and a region unit; wherein the region unit follows the shallow neural network; and wherein the shallow neural network and the region unit are configured to cooperate and detect objects that appear in the input image (“In some cases, when a blob is fed to a deep learning classification network, one or more shallow layers in the network might learn simple geometrical objects, such as lines and/or other objects, that signify the object to be classified.  The deeper layers will learn much more abstract, detailed features about the objects, such as sets of lines that define shapes or other detailed features, and then eventually sets of the shapes from the earlier layers that make up the shape of the object that is being classified (e.g., a person, a car, an animal, or any other object).  Further details of the structure and function of neural networks are described below with respect to FIG. 19-FIG. 23C”, [0117]) [interpretation of shallow network followed by a region unit taken from the US publication of applicant’s specification, for example paragraph 86]

Luo et al. and Chen et al. are in the same art of object detection (Luo et al., abstract; Chen et al., abstract, [0022]). The combination of Chen et al. with Luo et al. enables the use of a shallow neural network. It would have been obvious at the time of filing to one of ordinary skill 

Regarding claims 7 and 17, Luo et al. and Chen et al. disclose the object detector and CRM of claims 6 and 16. Luo et al. and Chen et al. further indicate the region unit comprises a dedicated section for each one out of the four wheel vehicle class, the two wheel vehicle and the pedestrian (Luo et al., pedestrians, automobiles, trucks, and/or cyclists, [0035]; Chen et al., The convolutional, pooling, and ReLU layers act as learnable feature extractors, while fully connected layers act as a classifier, [0116], The deeper layers will learn much more abstract, detailed features about the objects, such as sets of lines that define shapes or other detailed features, and then eventually sets of the shapes from the earlier layers that make up the shape of the object that is being classified (e.g., a person, a car, an animal, or any other object), [0117], “While only one of each hidden layer is shown in FIG. 20, one of ordinary skill will appreciate that multiple convolutional hidden layers, non-linear layers, pooling hidden layers, and/or fully connected layers can be included in the CNN 2000.  As previously described, the output can indicate a single class of an object or can include a probability of classes that best describe the object in the image”, [0223], The convolutional hidden layer 2022a can be considered as one or more filters (each filter corresponding to a different activation or feature map), with each convolutional iteration of a filter being a node or neuron of the convolutional hidden layer 2022a, [0224], convolutional hidden layer 2022a can include several activation maps in order to identify multiple features in an image.  The example shown in FIG. 20 includes three activation maps.  Using three activation maps, the convolutional hidden layer 2022a can 

Regarding claims 8 and 18, Luo et al. and Chen et al. disclose the object detector and CRM of claims 6 and 16. Chen et al. further indicate the shallow neural network comprises five by file convolutional filters (“The first layer of the CNN 2000 is the convolutional hidden layer 2022a.  The convolutional hidden layer 2022a analyzes the image data of the input layer 2020.  Each node of the convolutional hidden layer 2022a is connected to a region of nodes (pixels) of the input image called a receptive field.  The convolutional hidden layer 2022a can be considered as one or more filters (each filter corresponding to a different activation or feature map), with each convolutional iteration of a filter being a node or neuron of the convolutional hidden layer 2022a.  For example, the region of the input image that a filter covers at each convolutional iteration would be the receptive field for the filter.  In one illustrative example, if the input image includes a 28.times.28 array, and each filter (and corresponding receptive field) is a 5x5 array, then there will be 24x24 nodes in the convolutional hidden layer 2022a.  Each connection between a node and a receptive field for that node learns a weight and, in some cases, an overall bias such that each node learns to analyze its particular local receptive field in the input image.  Each node of the hidden layer 2022a will have the same weights and bias (called a shared weight and a shared bias).  For example, the filter has an array of weights (numbers) and the same depth as the input.  A filter will have a depth of 3 for the video frame example (according to three color components of the input image).  An illustrative example size of the filter array is 5x5x3, corresponding to a size of the receptive field of a node”, [0224]).
 
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 20190145765 A1) as applied to claim 1 and 11 above, further in view of Feng et al. (US 20190011922 A1).

Regarding claims 10 and 20, Luo et al. disclose the object detector and CRM of claims 1 and 11. Luo et al. disclose the first size range and the second size range do not overlap. It would have been obvious at the time of the invention to one of ordinary skill in the art the size ranges could partially overlap, as this was known at the time of filing, and would have been obvious to one having ordinary skill in the art at the time the invention was made to potentially include cars and trucks of similar size ranges. For clarity of record, a second reference is added herein to explicitly teach overlapping ranges. 

Feng et al. teach a first size range and a second size partially overlap (“In some embodiments, memory 118 also includes predetermined recognizable target type information 414.  Predetermined recognizable target type information 414 specifies one or more characteristics of a certain predetermined recognizable target type (e.g., type 1, type 2 .  . . type n).  Each predetermined recognizable target type may include one or more characteristics such as a size parameter (e.g., area, diameter, height, length and/or width), position (e.g., relative to an image center and/or image boundary), movement (e.g., speed, acceleration, altitude) and/or shape.  In one example, type 1 may be a human target.  One or more characteristics associated with a human target may include a height in a range from about 1.5 meters to about 2 meters, a pattern comprising a human head, a human torso, and human limbs, and/or a moving speed in a range from about 2 kilometers/hour to about 25 kilometers/hour.  In another example, type 2 may be a car target.  One or more characteristics associated with a car target may include a 

Luo et al. and Feng et al. are in the same art of object detection (Luo et al., abstract; Feng et al., abstract, [0084]). The combination of Feng et al. with Luo et al. enables the use of an overlapping size range. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the overlapping range of Feng et al. with the invention of Luo et al. as this was known at the time of filing, the combination would have predictable results, and as Feng et al. indicate this can provide a more accurate target classification result ([0084]), and as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 21-23 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 20190145765 A1) in view of Chen et al. (IDS: US 20190304102 A1).

Regarding claim 21, Luo et al. disclose object detector that comprises an input, a shallow neural network and a region unit; wherein the region unit follows the shallow neural network (“In some embodiments, the one or more classification processes or classification techniques 



Luo et al. state, “For example, the one or more objects associated with an eighteen wheel cargo truck can be associated with a range of positions, shapes, and orientations that are different from the range of positions, shapes, and orientations associated with a compact automobile” ([0034]). It would have been obvious at the time of filing to one of ordinary skill in the art the compact automobile will have have four wheels, as there is a distinction explicitly made between automobiles and 18-wheel trucks, and as this is the conventional configuration of automobiles on the road. 
 
While Luo et al. disclose a great number of possible neural network configurations, Luo et al. do not disclose a shallow neural network and a region unit; wherein the region unit follows the shallow neural network; and wherein the shallow neural network and the region unit are configured to cooperate and detect objects that appear in the input image. 

Chen et al. teach a shallow neural network and a region unit; wherein the region unit follows the shallow neural network; and wherein the shallow neural network and the region unit are configured to cooperate and detect objects that appear in the input image (“In some cases, when a blob is fed to a deep learning classification network, one or more shallow layers in the network might learn simple geometrical objects, such as lines and/or other objects, that signify the object to be classified.  The deeper layers will learn much more abstract, detailed features about the objects, such as sets of lines that define shapes or other detailed features, and then eventually sets of the shapes from the earlier layers that make up the shape of the object that is being classified (e.g., a person, a car, an animal, or any other object).  Further details of the 

Luo et al. and Chen et al. are in the same art of object detection (Luo et al., abstract; Chen et al., abstract, [0022]). The combination of Chen et al. with Luo et al. enables the use of a shallow neural network. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the shallow network of Chen et al. with the invention of Luo et al. as this was known at the time of filing, the combination would have predictable results, and as Chen et al. indicate this enables memory efficient and high accuracy tracking of objects ([0002], [0006]), which will improve the object detection process described by Luo et al.
 
Regarding claim 22, Luo et al. and Chen et al. disclose the object detector of claim 21. Luo et al. further disclose it is trained to detect (i) four wheel vehicle having a size within the first size range and belongs to a four wheel vehicle class, and at least two out of (a) a car having a size within the second size range, (b) a truck having a size within the second size range, (c) a bus having a size within the second size range, and (d) a van having a size within the second size range (pedestrians, trucks, automobiles, and/or cyclists, [0028], “For example, the one or more objects associated with an eighteen wheel cargo truck can be associated with a range of positions, shapes, and orientations that are different from the range of positions, shapes, and orientations associated with a compact automobile”, [0034], “classify or categorize the one 
or more objects, can include buildings, roads, city streets, highways, sidewalks, bridges, overpasses, waterways, pedestrians, automobiles, trucks, and/or cyclists”, [0035], [0036], truck class, auto class, [0039], “The one or more objects can include one or more objects external to 


Regarding claim 23, Luo et al. and Chen et al. disclose the object detector of claim 21. Luo et al. further disclose the receiving is preceded by training the object detector to detect (i) four wheel vehicle having a size within the first size range and belongs to a four wheel vehicle class, and at least two out of (a) a car having a size within the second size range, (b) a truck having a size within the second size range, (c) a bus having a size within the second size range, and (d) a van having a size within the second size range (size within the second size range (pedestrians, trucks, automobiles, and/or cyclists, [0028], “For example, the one or more objects associated with an eighteen wheel cargo truck can be associated with a range of positions, shapes, and orientations that are different from the range of positions, shapes, and orientations associated with a compact automobile”, [0034], “classify or categorize the one or more objects, can include buildings, roads, city streets, highways, sidewalks, bridges, 

Regarding claim 26, Luo et al. and Chen et al. disclose the object detector of claim 21. Luo et al. and Chen et al. further indicate the region unit comprises a dedicated section for each one out of the four wheel vehicle class, the two wheel vehicle and the pedestrian (Luo et al., pedestrians, automobiles, trucks, and/or cyclists, [0035]; Chen et al., The convolutional, pooling, and ReLU layers act as learnable feature extractors, while fully connected layers act as a classifier, [0116], The deeper layers will learn much more abstract, detailed features about the objects, such as sets of lines that define shapes or other detailed features, and then eventually sets of the shapes from the earlier layers that make up the shape of the object that is being classified (e.g., a person, a car, an animal, or any other object), [0117], “While only 
filters (each filter corresponding to a different activation or feature map), with each convolutional iteration of a filter being a node or neuron of the convolutional hidden layer 2022a, [0224], convolutional hidden layer 2022a can include several activation maps in order to identify multiple features in an image.  The example shown in FIG. 20 includes three activation maps.  Using three activation maps, the convolutional hidden layer 2022a can detect three different kinds of features, with each feature being detectable across the entire image, [0226]) [as there are different layers with different activation/feature maps, this indicates dedicated section for each of the pedestrian and car].

Regarding claim 27, Luo et al. and Chen et al. disclose the object detector of claim 21. Chen et al. further indicate the shallow neural network comprises five by file convolutional filters (“The first layer of the CNN 2000 is the convolutional hidden layer 2022a.  The convolutional hidden layer 2022a analyzes the image data of the input layer 2020.  Each node of the convolutional hidden layer 2022a is connected to a region of nodes (pixels) of the input image called a receptive field.  The convolutional hidden layer 2022a can be considered as one or more filters (each filter corresponding to a different activation or feature map), with each convolutional iteration of a filter being a node or neuron of the convolutional hidden layer 2022a.  For example, the region of the input image that a filter covers at each convolutional iteration would be the receptive field for the filter.  In one illustrative example, if the input 

Regarding claim 28, Luo et al. and Chen et al. disclose the object detector of claim 21. Luo et al. further disclose first size range and the second size range do not overlap (“The automobile class can be associated with one set of shape features (e.g., a low smooth profile) and size features (e.g., a size range of ten cubic meters to thirty cubic meters) and a truck class can be associated with a different set of shape features (e.g., a more rectangular profile) and size features (e.g., a size range of fifty to two hundred cubic meters)”, [0039]).

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 20190145765 A1) and Chen et al. (IDS: US 20190304102 A1) as applied to claim 21 above, further in view of Packwood et al. (US 20200258254 A1).

Regarding claim 24, Luo et al. and Chen et al. disclose the object detector of claim 21. Luo et al. partly imply each one of the four wheel vehicle class, at least some of the multiple four wheel vehicle subclasses, has a unique set of anchors (“In this example, the network 500 (e.g., 

Packwood et al. teach each one of the four wheel vehicle class, at least some of the multiple four wheel vehicle subclasses, has a unique set of anchors (Object detection systems typically 
process an image using a set of detection anchors or detection receptors corresponding to different respective regions of the image, detection characteristics include estimated dimensions of a detected object, the regions associated with a set of detection anchors may be mutually overlapping or non-overlapping, and may have various scales and aspect ratios, set of detection anchors results in a detection mesh, which may be regular or irregular, depending on the locations and dimensions of the detection anchors, [0019], detection anchors 204 and 206 are both centered at a point 208 within the central square region 202, but have different aspect ratios, aspect ratios of the detection anchors are learned from a set of training data, for example using an unsupervised learning algorithm such as K-means clustering, [0021], received detection characteristics may include other data indicative of an estimated location and/or estimated dimensions of an object, for example estimated co-ordinates of key points associated 

As Packwood et al. teach detection anchors are learned from a set of training data and key points associated with a particular type of object, Packwood et al. teach each object class has a unique set of anchors. The detection object being a four wheel vehicle class in particular is taught above by Luo et al.

Luo et al. and Packwood et al. are in the same art of detecting objects surrounding an autonomous vehicle (Luo et al., [0024]; Packwood et al., [0031]). The combination of Packwood et al. with Luo et al. and Chen et al. enables the use of anchors. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the anchors of Packwood et al. with the invention of Luo et al. as this was known at the time of filing, the combination would have predictable results, and as Packwood et al. indicate “It is noted that the present method, in which the output of an object detection system is modified as a post-processing step, does not require any change to the operation of the object detection system.  In particular, no retraining of the object detection system is required to compensate for defects of the types discussed above”, indicating this technique could be easily incorporated to improve the surrounding environment detection in the existing methods of Luo et al. and Chen et al..

Regarding claim 25, Luo et al. disclose the object detector of claim 21. Luo et al. partly imply each one of the four wheel vehicle class, two wheel vehicle and the pedestrian has a unique set of anchors (“In this example, the network 500 (e.g., a convolutional neural network) can 

Packwood et al. teach each one of the four wheel vehicle class, two wheel vehicle and the pedestrian has a unique set of anchors (Object detection systems typically process an image using a set of detection anchors or detection receptors corresponding to different respective regions of the image, detection characteristics include estimated dimensions of a detected object, the regions associated with a set of detection anchors may be mutually overlapping or non-overlapping, and may have various scales and aspect ratios, set of detection anchors results in a detection mesh, which may be regular or irregular, depending on the locations and dimensions of the detection anchors, [0019], detection anchors 204 and 206 are both centered at a point 208 within the central square region 202, but have different aspect ratios, aspect ratios of the detection anchors are learned from a set of training data, for example using an unsupervised learning algorithm such as K-means clustering, [0021], received detection characteristics may include other data indicative of an estimated location and/or estimated dimensions of an object, for example estimated co-ordinates of key points associated with a 

As Packwood et al. teach detection anchors are learned from a set of training data and key points associated with a particular type of object, Packwood et al. teach each object class has a unique set of anchors. The detection object being each one of the four wheel vehicle 
class, two wheel vehicle and the pedestrian in particular is taught above by Luo et al.

Luo et al. and Packwood et al. are in the same art of detecting objects surrounding an autonomous vehicle (Luo et al., [0024]; Packwood et al., [0031]). The combination of Packwood et al. with Luo et al. and Chen et al. enables the use of anchors. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the anchors of Packwood et al. with the invention of Luo et al. as this was known at the time of filing, the combination would have predictable results, and as Packwood et al. indicate “It is noted that the present method, in which the output of an object detection system is modified as a post-processing step, does not require any change to the operation of the object detection system.  In particular, no retraining of the object detection system is required to compensate for defects of the types discussed above”, indicating this technique could be easily incorporated to improve the surrounding environment detection in the existing methods of Luo et al. and Chen et al..

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 20190145765 A1) and Chen et al. (IDS: US 20190304102 A1) as applied to claim 21 above, further in view of Feng et al. (US 20190011922 A1).

Regarding claim 29, Luo et al. and Chen et al. disclose the object detector of claim 21. Luo et al. disclose the first size range and the second size range do not overlap. It would have been obvious at the time of the invention to one of ordinary skill in the art the size ranges could partially overlap, as this was known at the time of filing, and would have been obvious to one having ordinary skill in the art at the time the invention was made to potentially include cars and trucks of similar size ranges. For clarity of record, a second reference is added herein to explicitly teach overlapping ranges. 

Feng et al. teach a first size range and a second size partially overlap (“In some embodiments, memory 118 also includes predetermined recognizable target type information 414.  Predetermined recognizable target type information 414 specifies one or more characteristics of a certain predetermined recognizable target type (e.g., type 1, type 2 .  . . type n).  Each predetermined recognizable target type may include one or more characteristics such as a size parameter (e.g., area, diameter, height, length and/or width), position (e.g., relative to an image center and/or image boundary), movement (e.g., speed, acceleration, altitude) and/or shape.  In one example, type 1 may be a human target.  One or more characteristics associated with a human target may include a height in a range from about 1.5 meters to about 2 meters, a pattern comprising a human head, a human torso, and human limbs, and/or a moving speed in a range from about 2 kilometers/hour to about 25 kilometers/hour.  In another example, type 2 may be a car target.  One or more characteristics associated with a car target may include a height in a range from about 1.4 meters to about 4.5 meters, a length in a range from about 3 meters to about 10 meters, a moving speed of 5 kilometers/hour to about 140 kilometers/hour, and/or a pattern of a sedan, a SUV, a truck, or a bus.  In yet another example, type 3 may be a 

Luo et al. and Feng et al. are in the same art of object detection (Luo et al., abstract; Feng et al., abstract, [0084]). The combination of Feng et al. with Luo et al. and Chen et al. enables the use of an overlapping size range. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the overlapping range of Feng et al. with the invention of Luo et al. and Chen et al. as this was known at the time of filing, the combination would have predictable results, and as Feng et al. indicate this can provide a more accurate target classification result ([0084]), and as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661